Fourth Court of Appeals
                                   San Antonio, Texas

                                         October 24, 2022

                                       No. 04-22-00432-CR

                                      Rolando MENDOZA,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR9296
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER
        On September 14, 2022, we issued an order noting that the court reporters in this case had
filed notifications of late record explaining that they had not filed the reporter’s records because
appellant had failed to pay or make arrangements to pay the court reporters’ fee for preparing the
records and appellant was not entitled to appeal without paying the fee. We ordered appellant to
show, by September 26, 2022, either: (1) the reporters’ fees had been paid or arrangements had
been made to pay the reporters’ fees; or (2) appellant is entitled to appeal without paying the
reporters’ fees. We cautioned appellant that if he failed to respond within the time provided, his
brief would be due within thirty days from the date of the order, and the court would consider
only those issues or points raised in his brief that did not require a reporter’s record for a
decision. See TEX. R. APP. P. 37.3(c).

       Appellant did not respond to our September 14, 2022 order. Accordingly, his brief was
due by October 14, 2022. On October 21, 2022, appellant filed his brief and a motion requesting
an extension of time until October 26, 2022 to file the brief. After consideration, we GRANT
appellant’s motion for extension of time and deem the brief timely filed as of October 21, 2022.
Pursuant to our September 14, 2022 order, we will consider only those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision.
                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court